IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50796
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JAMES RONNIE STEPAN, SR.,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-02-CR-30-1
                        --------------------
                          February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for James Ronnie Stepan, Sr., has

filed a motion to withdraw as counsel and a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).    Stepan has not

filed a response.   Our independent review of the record and

counsel’s brief discloses no nonfrivolous issue.   Accordingly,

counsel’s motion to withdraw is GRANTED, counsel is excused from

further responsibilities, and the APPEAL IS DISMISSED.    See

5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.